Citation Nr: 1603425	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-26 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lung disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a lung disability.

4.  Entitlement to service connection for a heart disability, to include as secondary to a lung disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1959 to January 1960 and from November 1960 to August 1964.  The Veteran had additional service in the National Guard of Oklahoma.

These matters come before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

In a November 2013 premature VA Form 9, substantive appeal, the Veteran requested a Board video conference hearing.  In March 2014 correspondence, the RO explained a Board hearing could not yet be scheduled as a Statement of the Case had not yet been issued.  However, in the Veteran's timely September 2014 VA From 9, substantive appeal, the Veteran requested a hearing before a Decision Review Officer.  In October 2014, the Veteran and his spouse testified at a hearing before a Decision Review Officer, the transcript of which is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claims of entitlement to service connection for a lung disability and entitlement to service connection for a heart disability, to include as secondary to a lung disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2011 rating decision denied entitlement to service connection for pleural sequestrectomy due to emphysematous blebs with partial pneumothorax, and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

2.  Evidence received since the final April 2011 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a lung disability.

3.  An April 2011 rating decision denied entitlement to service connection for valvular heart disease, and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

4.  Evidence received since the final April 2011 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a heart disability.


CONCLUSIONS OF LAW

1.  The April 2011 rating decision, which denied of a claim of service connection for pleural sequestrectomy due to emphysematous blebs with partial pneumothorax, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a lung disability has been received.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  The April 2011 rating decision, which denied of a claim of service connection for valvular heart disease, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

4.  New and material evidence sufficient to reopen the previously denied claim of service connection for a heart disability has been received.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this decision, the Board reopens the claims for entitlement to service connection for a lung and heart disability.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2015), are rendered moot with respect to this issues and further discussion of VA's duties is not warranted.

A lung disability was first denied a December 1966 rating decision issued in January 1967 and a heart disability was first denied in a March 1967 rating decision issued that same month.  In August 2010, the Veteran, in part, again submitted claims for heart and lung disabilities.  These claims were again denied in an April 2011 rating decision.  The Veteran was notified of the decision later that same month.  Within the appeal period no additional evidence was associated with the claims file.  In fact, the next documents were not received until August 2012, when the Veteran, in part, again filed claims for service connection for  heart and lung disabilities, which the June 2013 rating decision denial thereof forms the basis of the present appeal.  Thus, as the Veteran did not appeal the April 2011 rating decision in a timely manner, and no new and material evidence was received within the appeal period of the April 2011 rating decision, the April 2011 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

The Board must determine whether new and material evidence has been received before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105(2015).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

With respect to the April 2011 rating decision, the evidence of record included, service treatment records, private medical records, and statements from the Veteran.

New evidence added to the record since April 2011 rating decision, consists of VA treatment records, additional statements from the Veteran, private treatment records, June 2013 VA respiratory examination report, a June 2013 medical opinion for the heart claim, a October 2014 medical opinion for the lung claim, a October 2014 heart conditions disability benefits questionnaire, and October 2014 testimony from the Veteran and his spouse.  Specifically, in October 2014 testimony, the Veteran disputed his lung disability was congenital or preexisted service.  He testified that he had no family history of any problems with the heart or lung, and that both of his parents lived long lives.  He also indicated that his lung problem may be related to vaccinations he received when he entered the service that could have caused the air bubbles to form on the surface of his lung.  

The Board finds that this evidence is new, particularly the October 2014 testimony, because it was not previously before VA decision makers.  The October 2014 testimony is also material because the evidence links the Veteran's lung disability to service.  The RO denied the lung claim, in the April 2011 rating decision, because the evidence showed the Veteran's lung disability preexisted service and was not aggravated by service.  The October 2014 heart disability benefit questionnaire also provided new heart related diagnoses which had not been addressed before, as the April 2011 rating decision denied service connection for valvular heart disease.  Additionally, a June 2013 medical opinion stated that the Veteran's heart disease was due to coronary artery disease and aortic valve disease which were not related to or caused by removal of the left upper lobe of the lung; however, the VA examiner did not provide an adequate explanation for such and another opinion would be warranted if the Veteran became service-connected for a lung disability.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Thus, the new evidence, in each claim thus relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating each claim.  The threshold for reopening a claim is low and this new evidence clearly meets that threshold for each.  Shade, 24 Vet. App. 110, 120-21.  Accordingly, the Board concludes that each claim is reopened because new and material evidence has been received.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a lung disability is reopened.

New and material evidence having been received, the claim for entitlement to service connection for a heart disability is reopened.


REMAND

A review of the Veteran's service treatment records reveals that enlistment examinations in February 1959 and November 1960 did not document a lung disability.  However, in a November 1960 Report of Medical History, conducted as part of the November 1960 enlistment examination, the Veteran affirmatively checked yes to the question referencing pain or pressure in the chest, but no clinical diagnosis with respect the Veteran's lungs was recorded.  No defect or diagnosis was listed on either enlistment examination report and the Veteran was found to be qualified for service.  A March 1961 service treatment record diagnosed a left spontaneous pneumothorax, which was documented as fully resolved in a May 1961 service treatment record.  A February 1963 service treatment record noted a history in 1961 of a left pleural sequestrectomy for pneumothorax with no sequelae.  The Veteran's August 1964 separation examination did not indicate the existence of a lung disability.  Additionally, as noted above, the Veteran asserted, in October 2014 testimony, that he did not have a preexisting or congenital lung condition.  A February 1967 medical letter from the Veteran's physician indicated, in part, that he had first seen the Veteran in 1955, and at that time the Veteran was complaining of headaches, poor appetite and fatigue.

A June 2013 VA examiner stated the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The June 2013 VA examiner provided a rationale which stated the obliteration of the left costophrenic margin was a pleural reaction noted after surgery for congenital pulmonary blebs and sequestration, which were diagnosed in 1961 after spontaneous pneumothorax from blebs and subsequent thoracotomy, and that surgery within the chest cavity could cause pleural reaction with chronic changes seen on x-ray.  The June 2013 VA examiner stated this was a benign event and may have been secondary to loss of volume of the left lung, was a chronic finding, was not remarkable, and was not a cause of the congenital findings that led to the removal of the upper lobe in 1961.  

An October 2014 VA examiner concluded the Veteran's pleural sequestrectomy due to emphysematous blebs with partial pneumothorax was less than likely a result of any immunization event that occurred during enlistment in service as the Veteran's service treatment records indicated that the Veteran had a spontaneous pneumothorax, and that the formation of an emphysematous bleb due to any sort of immunization event was less than likely as the emphysematous condition would be considered chronic by definition unrelated to any one time immunization event. 

However, the Board is not clear as to the basis for the VA examiner's finding that the Veteran had a congenital lung abnormality, nor whether such abnormality is a congenital "defect" or congenital "disease."  Congenital and developmental "defects" are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2015).  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82- 90 (July 18, 1990).  

VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

Additionally, the presumption of soundness does not apply to congenital defects, but does apply to congenital diseases not noted at entry to service.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  However, nothing in Quirin or VAOPGCPREC 82-90 requires the determination that a finding of a congenital defect or disease be established by clear and unmistakable (i.e., undebatable) evidence.

Here, if the Veteran has a lung condition that is indeed congenital, medical evidence is required to determine whether such condition is a congenital or developmental defect or a congenital disease.  If it is a disease, findings must be made as to whether it was aggravated by his period of active service beyond its natural progression.  If a defect, findings must be made as to whether there are any superimposed diseases or injuries in connection with the congenital defect and if so, whether the superimposed disease or injury is related to the Veteran's active service.  The June 2013 VA examination is inadequate as it did not address these issues.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Thus, the Board finds a remand is warranted in order to afford the Veteran an additional VA examination for entitlement to service connection for a lung disability.

Additionally, the Veteran contends that service connection is warranted for a heart disability on a secondary basis due to a lung disability.  Thus, the Veteran's secondary service connection claim of a heart disability is inextricably intertwined with the claim for service connection for a lung disability, which is being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricable intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Accordingly, the Board must defer deciding the Veteran's heart disability claim, including the determination as to if an additional addendum opinion is warranted on a secondary basis, pending the outcome of the lung disability claim.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to address the nature and etiology of his lung disability.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should identify all lung condition(s) diagnosed during the pendency, or proximate to, the claim and specify whether each identified condition is an acquired disability, a congenital "defect," or a congenital "disease."  The examiner must set forth the rationale and basis for each such finding.  The examiner is advised that for purposes of VA compensation, a congenital "defect" is defined as a condition that is more or less stationary in nature, whereas a congenital "disease" is defined as a condition capable of improving or deteriorating.

For each lung condition found not to be congenital, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during, or is otherwise related to, the Veteran's active service, to include as a result of an immunization.

If any diagnosis is considered a congenital "defect," the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that there was a superimposed disease or injury on the congenital defect during active military service.  If yes, please identify the superimposed disease or injury, as well as the resultant disability due to such superimposed disease or injury.

If any diagnosed lung condition is considered a congenital "disease," state whether such was aggravated (increased in severity) beyond the normal progress of the disease in service.

The examiner must provide a complete rationale for all opinions expressed.  

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


